Citation Nr: 0904756	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  05-28 737A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE


Entitlement to a waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) improved pension 
benefits, to include the question of whether the overpayment 
was properly created.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran had active service in the US Marine Corps from 
August 1967 to March 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a march 2005 letter decision by the 
Committee on Waivers and Compromises, at the Muskogee, 
Oklahoma, Regional Office (RO), which denied the veteran's 
request for a waiver of the recovery of the overpayment at 
issue. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Over the years since the veteran was discharged from the 
Marine Corps, service connection has been awarded for a 
number of disabilities.  These disabilities include post-
traumatic stress disorder (PTSD), the residuals of a shell 
fragment wound of the right arm, a right elbow disability, 
hypertrophic tonsillitis, and the residuals of a shell 
fragment wound of the right shoulder.  Until November 1985, 
these disabilities had been assigned a combined rating less 
than 100 percent.  Then in a March 1986 rating action, a 100 
percent rating was assigned for the veteran's PTSD.  This 
rating resulted in the combined rating being raised from 80 
to 100 percent.  

In August 1993, the veteran's criminal defense attorney 
notified the RO that the veteran had been incarcerated.  The 
RO was also given notice that the veteran was not receiving 
his monetary benefits; instead, a family member was 
"fraudulently" receiving those benefits, i.e., his 
disability check.  The Oklahoma Department of Corrections was 
contacted in 1995 by the RO.  At that time, the RO was 
informed that the veteran had been incarcerated for the 
period extending from November 17, 1992, to April 6, 1993, 
and then again from September 28, 1993, onward.  

The RO then prepared a letter to the veteran.  The letter was 
addressed to the veteran at the last known correctional 
facility he was incarcerated thereat.  In that letter, the RO 
told the veteran that it would be reducing his compensation 
benefits from 100 percent to 10 percent based on 38 C.F.R. 
§ 3.655.  The RO further informed the veteran that if an 
overpayment of benefits occurred, the veteran would be 
responsible for remunerating to the VA the overpaid amount.  

Another letter was sent to the veteran in February 1996.  The 
letter was sent to the veteran's last known address at the 
correctional facility and a copy was sent to his permanent 
home of record.  Although the letter was not returned as 
nondeliverable, it is unclear whether the veteran ever 
received such a letter.  It does appear, however, that the 
veteran was never notified of the amount that was overpaid.  
Moreover, the RO appears not to have followed up on the 
attorney's comment that the veteran's checks were being 
fraudulently cashed.  Finally, between February 1996 and 
January 2004, the RO had no contact with the veteran with 
respect to any amount owed.  

In January 2004, the RO sent the veteran a letter at his 
permanent home of record address stating that it was going to 
reduce the veteran's benefits to the single, vice with 
dependents, rate because the RO had not received a response 
to a previously sent inquiry.  A copy of that inquiry is not 
in the claims folder.  Additional correspondence was made 
between the RO and the veteran.  

The veteran then requested a waiver of overpayment.  The RO 
responded with a letter in March 2005.  In that letter, the 
RO informed the veteran that an overpayment in the amount of 
$65,926.40 (US dollars) had been created.  The RO then told 
the veteran that his request for a waiver was considered 
untimely because he had not requested such a waiver within 
180 days from the date of notification of the debt.  

The veteran has appealed that letter decision.  He has stated 
that he never received notification of creation of the debt.  
He further has insinuated that he did not know whether the 
amount of the debt was correct or properly created.  

The veteran disputed the debt and asked that the repayment of 
the debt be waived by the Committee on Waivers and 
Compromises.  The Committee denied the veteran's request for 
a waiver based on the concept that the veteran did not file a 
timely request for a waiver.  Nevertheless, the veteran 
continues to challenge not only the creation of the debt, 
including the amount, but also asks that the debt be waived.

Because the veteran has challenged the proper creation of the 
debt, further appellate review by the Board with regard to 
the appellant's waiver claim must be deferred pending formal 
adjudication of his challenge to the validity of the debt.  
Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991) ("when a 
veteran raises the validity of the debt as part of a waiver 
application . . . it is arbitrary and capricious and an abuse 
of discretion to adjudicate the waiver application without 
first deciding the veteran's challenge to the lawfulness of 
the debt asserted against him or her"); VAOPGCPREC 6-98 
(July 24, 1998) (holding that when a veteran challenges the 
validity of the debt and seeks waiver of the debt, the [RO] 
must first fully review the debt's validity and, if the 
office believes the debt to be valid, prepare a written 
decision fully justifying the validity of the debt before 
referring the waiver request to the Committee on Waivers and 
Compromises).  A debtor may dispute the amount or existence 
of a debt, which is a right that may be exercised separately 
from a request for waiver or at the same time.  38 C.F.R. § 
1.911(c)(1) (2008).  Resolution of the creation issue should 
precede consideration of the waiver issue.

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).  VCAA does not apply to waiver issues.  
See Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, 
the United States Court of Appeals for Veterans Claims, 
hereinafter the Court, held that the VCAA, with its expanded 
duties, is not applicable to certain cases, pointing out that 
the statute at issue in such cases (Chapter 53) was not found 
in Title 38, United States Code, Chapter 51 (i.e. the laws 
changed by VCAA).  However, the Court has not indicated if 
VCAA applies to creation issues.  Thus, a VCAA letter should 
be issued as to the creation issue.

Accordingly, this matter is REMANDED for the following 
actions:

1.  The RO/AMC should review the record 
and ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and subsequent interpretive 
authority with regard to the creation 
issue only.  See, e.g., Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); 
VAOPGCPREC 7-2004 (July 16, 2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  A notice 
consistent with 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006) and 38 C.F.R. 
§ 3.159(b)(1) (2008) must:

a.  Inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim;

b.  Inform the claimant about the 
information and evidence that VA will 
seek to provide;

c.  Request that the claimant provide any 
evidence in the claimant's possession 
that pertains to the claim.

2.  The RO/AMC should request that the 
appellant provide a current financial 
status report listing all monthly income, 
monthly expenses, and assets (to include 
bank account information).  Once 
obtained, all documentation should be 
associated with the claims folder.  
Additionally, the veteran should be 
provided the opportunity to provide 
financial information showing all income 
received from January 1, 1993, onward.  
He may submit supporting documentation, 
such as a copy of his tax returns or 
other financial information, if he so 
desires.  He may also complete an income 
eligibility verification report (EVR) for 
the years 1993 forward.  Any received 
documents should be included in the 
claims folder for future review.

3.  The RO/AMC should then undertake an 
audit of the appellant's compensation 
benefits account, from January 1, 1993, 
to the present, in order to provide the 
basis for the calculation of the 
overpayment in this case.  The amounts 
and sources of income and the period in 
which the overpayment is based should be 
set forth in detail.  This audit should 
reflect, on a month-by-month basis, the 
amounts actually paid to the veteran, as 
well as the amounts properly due or 
deducted due to mitigating circumstances.  
In addition, the audit should include the 
amount of the overpayment that was repaid 
by the veteran, if any.  A copy of the 
written audit should be inserted into the 
claims file and another provided to the 
veteran and his representative.

4.  The RO's/AMC's Committee on Waivers 
and Compromises (Committee) should then 
readjudicate the appellant's request for 
waiver of recovery of the overpayment of 
compensation benefits - in the amount 
calculated pursuant to the above-
described action - with express 
consideration of the provisions of 38 
C.F.R. §§ 1.962, 1.963, 1.963(a), and 
1.965(a) (2008), and each element of the 
of equity and good conscience standard.  
If the claim continues to be denied, the 
RO/AMC should provide to the appellant 
and his representative with an 
appropriate supplemental statement of the 
case and should afford them the 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




